DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
Claims 1 and 3-9 are allowed, reasons follow. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 04 January 2021, with respect to the 35 USC rejection of claims 1-9; have been fully considered and are persuasive. As mentioned in the After-Final Pilot interview, Examiner agrees that the proposed amendments, particularly the additional limitations relating to the storage condition including a number of the data acquisition in amended claim 1 overcome the references applied in the previous rejection. Accordingly, the 35 USC 103 rejection of claim 1 (and dependents) has been withdrawn. Following further consideration and search, Examiner has not uncovered any additional references which, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention.

As there are no remaining outstanding rejections and further search has not found any other reasons for refusal, the Application is accordingly in condition for allowance.
	


Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: while Nakamura et al., US Pg-Pub 2016/0291576 teaches a data collection device which collects data from a machine tool comprising a memory and processor configured to acquire first trigger information and monitor for a start and end condition for data acquisition based on the first trigger information; and Ogawa, US Pg-Pub 2016/0299488 teaches that data acquisition may be performed at a second measurement rate which is different from the measurement rate performed during monitoring for an acquisition trigger; and Kono et al., Japanese Patent Application 2007-164284 teaches monitoring data for a storage condition trigger to determine when to commence or halt storing acquisition data into a database; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
acquire the data sampled by the machine tool from the machine tool together with second trigger information; and

a number of the data is set in the storage condition, and
the ending condition is based on the first trigger information or a number of times of data acquisition.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent claims, 3-9, being definite, fully enabled, further limiting, and dependent upon the independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s invention defines over the prior art of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119